              Case 2:21-cv-02366-HB Document 1 Filed 05/24/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



    WILLIAM SCHLAGNAUFER
    20 Belmont Avenue
    Ambler, PA 19002
                                                             NO. ______________________
                        Plaintiff,
                                                             CIVIL ACTION
                            vs.
                                                             JURY TRIAL DEMANDED
    THOMAS JEFFERSON UNIVERSITY
    1015 Walnut Street
    Philadelphia, PA 19107

                       Defendant.




                                                  COMPLAINT

         Plaintiff, William Schlagnaufer, by and through undersigned counsel, hereby files the

following Complaint against Defendant and avers as follows:

                                               INTRODUCTION

         1.       Plaintiff has initiated this action to redress violations by Defendant of the Age

Discrimination in Employment Act (“ADEA” - 29 U.S.C. §§ 621 et. seq.), the Americans with

Disabilities Act (“ADA” - 42 U.S.C. 12101 et seq.) and the Pennsylvania Human Relations Act

(“PHRA”)1. Plaintiff was unlawfully terminated by Defendant and has suffered damages more

fully described/sought herein.




1
 This is for notice purposes only as Plaintiff is required by law to wait one full year before filing a PHRA claim in a
court of competent jurisdiction. See ¶6.
             Case 2:21-cv-02366-HB Document 1 Filed 05/24/21 Page 2 of 11




                                   JURISDICTION AND VENUE

        2.       This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because this civil action arises under laws of the United States.

        3.       This Court may properly maintain personal jurisdiction over each Defendant

because each Defendant’s contacts with this state and this judicial district are sufficient for the

exercise of jurisdiction over each Defendant to comply with traditional notions of fair play and

substantial justice, satisfying the standard set forth by the Supreme Court of the United States in

International Shoe Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because all of the acts and/or omissions giving rise to the claims set forth herein occurred in this

judicial district.

        5.       Plaintiff exhausted federal administrative remedies for his claims under the ADEA

and ADA by first dual-filing a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) and the Pennsylvania Human Relations Commission (“PHRC”) and

receiving a right to sue letter with a mailing date of April 16, 2021.

        6.       Plaintiff will seek consent or leave to amend this Complaint to incorporate a PHRA

claim in this Court following the statutory one year waiting period. See 43 P.S. § 962(c).

                                               PARTIES

        7.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        8.       Plaintiff is an adult individual, with an address as set forth in the caption.




                                                    2
             Case 2:21-cv-02366-HB Document 1 Filed 05/24/21 Page 3 of 11




        9.       Defendant Thomas Jefferson University (“Defendant”) is believed and therefore

averred to be a Pennsylvania non-profit corporation with a principal place of business at the above-

captioned address.

        10.      At all times relevant herein, each Defendant acted by and through its agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for each Defendant.

                                   FACTUAL BACKGROUND

        11.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        12.      Plaintiff is a former employee of Defendant with a date of birth of February 13,

1961.

        13.      Plaintiff was 60 years old at the time his charge of discrimination was filed.

        14.      Plaintiff was employed by Defendant as an electrician for almost twenty (“20”)

years having begun his career in or around 2001.

        15.      During Plaintiff’s career, Defendant’s corporate name and/or structure changed

several times.

        16.      At all times relevant herein, Plaintiff was a hard-working employee and excellent

electrician who performed his job well.

        17.      Plaintiff was unlawfully terminated on or about January 29, 2021.

        18.      Plaintiff was primarily supervised by Kimberly Piechuta (“Piechuta”) (Director of

Maintenance).

        19.      Piechuta was in turn supervised by J. Thomas Becker (“Becker”) (Associate Vice

President for Academic and Research Facilities).




                                                   3
            Case 2:21-cv-02366-HB Document 1 Filed 05/24/21 Page 4 of 11




          20.   Plaintiff was the oldest electrician employed by Defendant at the Jefferson East

Falls Campus and suffered from considerable back problems.

          21.   By way of example, Plaintiff had rods and screws in his back and had discs replaced

in the past.

          22.   As a consequence, Plaintiff has suffered from chronic back complications.

          23.   Plaintiff previously worked the 7 AM to 3 PM shift for Defendant.

          24.   Defendant at one point indicated they were shorthanded on the overnight shift (12

AM to 8 AM) and Plaintiff offered to help or fill in on the condition that the same be temporary.

          25.   Plaintiff was instead kept on the overnight shift for approximately fourteen (“14”)

months until his unlawful termination.

          26.   In the preceding six (“6”) to eight (“8”) months leading up to Plaintiff’s unlawful

termination, he repeatedly expressed to Piechuta, inter alia, that:

                a. He was having chronic back pain and problems;

                b. He needed his old shift back for medical reasons and to get proper rest due to

                   his health and age;

                c. He could not help with certain snow removal due to his medical restrictions;

                d. He informed management that pain was “killing” him and that he was not

                   sleeping;

          27.   Defendant refused to accommodate Plaintiff during his last year of employment

despite his seniority, medical needs and the ability to easily accommodate his needs.

          28.   Plaintiff was terminated less than two (“2”) months after Defendant hired an

electrician for the shift he sought as an accommodation (which was originally his shift in the first

place).




                                                 4
           Case 2:21-cv-02366-HB Document 1 Filed 05/24/21 Page 5 of 11




        29.     Plaintiff’s replacement on that shift was half his age.

        30.     The reason for Plaintiff’s termination was outrageously absurd and pretextual.

        31.     The reason given to Plaintiff was that many months before his unlawful termination

he allegedly made a comment on Twitter stating “No way Mr. Levin” in response to a posting

about the COVID-19 pandemic made by Dr. Rachel Levine, the former Pennsylvania Secretary of

Health and now Assistant Secretary for Health for the United States Department of Health and

Human Services.

        32.     Defendant claimed that it was “well-known” that Dr. Levine is a transgendered and

that Plaintiff’s post was intentionally derogatory despite his protest that was an innocuous error.

        33.     In past discussions, Patrice R. Taveras (Senior HR Business Partner) had said to

Plaintiff directly several times that she was going to find a reason to get rid of him.

        34.     Plaintiff believes and therefore avers that Defendant pretextually used the social

media post to terminate him due to his disabilities, request for accommodations and because of his

advanced age.

                                           COUNT I
              Violations of the Age Discrimination in Employment Act (“ADEA”)
                           ([1]Age Discrimination and [2] Retaliation)

        35.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        36.     Defendant terminated Plaintiff’s employment because of his advanced age and

replaced him with someone significantly younger.

        37.     These actions as aforesaid constitute unlawful discrimination under the ADEA.

        38.     Defendant also retaliated against Plaintiff for complaining that he needed his shift

back in part because of his age.




                                                  5
             Case 2:21-cv-02366-HB Document 1 Filed 05/24/21 Page 6 of 11




        39.     Plaintiff has suffered damages as set forth more fully herein.

                                       COUNT II
                Violations of the Americans with Disabilities Act “ADA”_
  [1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; [3] Failure to
                                     Accommodate)

        50.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        51.     Plaintiff was terminated because of [1] his actual and/or perceived disabilities; [2]

his record of impairment; [3] his requested accommodation(s), which also constitutes unlawful

retaliation.

        52.     Defendants also failed to engage in the interactive process and/or otherwise failed

to accommodate him.

        53.     These actions as aforesaid constitute violations of the ADA.

        54.     Plaintiff has suffered damages as set forth more fully herein.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.      Defendant is to promulgate and adhere to a policy prohibiting discrimination in the

future against any employee(s);

        B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

        C.      Plaintiff is to be awarded liquidated damages and/or punitive damages as

appropriate, as permitted by applicable law, in an amount believed by the Court or trier of fact to

be appropriate to punish Defendant for its willful, deliberate, malicious and outrageous conduct

and to deter Defendant or other employers from engaging in such misconduct in the future;



                                                  6
            Case 2:21-cv-02366-HB Document 1 Filed 05/24/21 Page 7 of 11




       D.      Plaintiff is to be awarded double damages for his ADEA claims;

       E.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       F.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       G.      Plaintiff demands trial by jury on all issues so triable.


                                                       Respectfully submitted,

                                                       KARPF, KARPF & CERUTTI, P.C.



                                                       Ari R. Karpf, Esq.
                                                       W. Charles Sipio, Esq.
                                                       Allison A. Barker, Esq.
                                                       3331 Street Rd.
                                                       Bldg. 2, Ste. 128
                                                       Bensalem, PA 19020

Date: May 24, 2021




                                                  7
          Case 2:21-cv-02366-HB Document 1 Filed 05/24/21 Page 8 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served upon all counsel

of record via this Court’s CM/ECF system.

                                                         ________________________________
                                                                          Ari R. Karpf, Esq.
Dated: May 24, 2021




                                                8
   Case 2:21-cv-02366-HB Document 1 Filed 05/24/21 Page 9 of 11




            táääá~ã=pÅÜä~Öå~ìÑÉê


  ==========qÜçã~ë=gÉÑÑÉêëçå=råáîÉêëáíó




RLOQLOMON
                              Case 2:21-cv-02366-HB   Document
                                                 UNITED          1 Filed
                                                        STATES DISTRICT   05/24/21 Page 10 of 11
                                                                        COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                        OM=_Éäãçåí=^îÉåìÉI=^ãÄäÉêI=m^=NVMMO
Address of Plaintiff: ______________________________________________________________________________________________
                       NMNR=t~äåìí=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNMT
Address of Defendant: ____________________________________________________________________________________________
                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
        RLOQLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


         RLOQLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                     Case 2:21-cv-02366-HB Document 1 Filed 05/24/21 Page 11 of 11
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS

p`ei^dk^rcboI=tfiif^j                                                                                       qelj^p=gbccboplk=rkfsbopfqv
    (b) County of Residence of First Listed Plaintiff                  jçåíÖçãÉêó                             County of Residence of First Listed Defendant                  mÜáä~ÇÉäéÜá~
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒
                                     u    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      ^ab^=EOVrp`SONFD=^a^=EQOrp`NONMNF
VI. CAUSE OF ACTION Brief description of cause:
                       sáçä~íáçåë=çÑ=íÜÉ=^ab^I=^a^=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION      DEMAND $                                                                                   CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            RLOQLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
